MEMORANDUM OPINION
                                          No. 04-10-00404-CV

                     CATERPILLAR, INC. and Holt Texas, Ltd., d/b/a Holt Cat,
                                       Appellants

                                                    v.

                               Alfonso LOPEZ and Maria Elena Lopez,
                                           Appellees

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CI-15864
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: July 28, 2010

DISMISSED AS MOOT

           The parties have filed a joint motion to dismiss this appeal, stating that they have reached

an agreement to compromise and settle all matters in controversy between them and that

pursuant to that agreement, the trial court has signed an order granting a new trial. The parties

represent that the trial court’s order, which they have attached, renders this appeal moot.

Therefore, we grant the parties’ motion to dismiss and dismiss this appeal as moot. See TEX. R.

APP. P. 42.1(a). Costs of appeal are taxed against appellants. See TEX. R. APP. P. 42.1(d).
                                                                                     04-10-00404-CV


       We also note that the parties have requested that we remand this cause to the trial court.

However, the parties have represented that the trial court’s order granting a new trial renders this

appeal moot; thus, the trial court must necessarily have plenary power to grant the new trial and

any remand would not be necessary.

                                                  PER CURIAM




                                                -2-